Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-12, 15, 18, 23, and 25-30 have been canceled. Claims 13, 16, 17, 19-21, 24, 31, 33, 35, 36, and 38 have been amended. Claims 13, 14, 16, 17, 19-22, 24, and 31-38 are pending.

Response to Arguments
Applicant’s arguments, see pg. 8, filed 07/14/2022, with respect to the claim objections have been fully considered and are persuasive. The claim objection of claims 31 and 36 have been withdrawn. 
Applicant’s arguments, see pg. 8, filed 07/14/2022, with respect to the 35 U.S.C. 112(b) rejection have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection has been withdrawn. 
Applicant’s arguments, see pg. 9, filed 07/14/2022, with respect to the 35 U.S.C. 101 rejection have been fully considered and are persuasive. The 35 U.S.C. 101 rejection has been withdrawn. 
Applicant's arguments filed 07/14/2022 regarding the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. 
Applicant argues that the references fail to disclose the amended limitation(s) of the second user device displaying the real-time bill and paying the real-time bill when a service order associated with the service request is completed. Applicant further states that the data is saved and/or transmitted so that the transaction can be completed at a later time. Examiner disagrees. Maniyar discloses that the relevant transaction data may be communicated to an additional (second) device, and in ¶0061 discloses information for the electronic device to continue the transaction may communicated to another device associated with the user, and other device may be automatically pre-loaded within the information and relevant sections; such information may be the first screen that is presented to the user (displaying); ¶0049 discloses billing information and information processing (e.g. information for processing the transaction), e.g. process immediately (real-time); may be generated and communicated to the server; ¶0050 discloses designated data which may include information relevant or needed to conducting the transaction may be saved by server device to allow the user to continue the transaction from an additional device; ¶0063 further discloses where the transaction data (billing data) is saved and used to continue a transaction (i.e. with an additional device as cited in ¶0050), the user may confirm information, provide any additional information, and  confirm that the transaction should be processed; the transaction may then be completed, at this point the request for a service has already been issued/completed and the transaction processing occurs after the request (¶0040). Maniyar gives the option that the transaction may be completed at a later time, or from an additional device (¶0050), and also discloses that the transaction data that is saved and/or transferred to the additional device may include information to process immediately, automatically, or hold pending confirmation. Thus, Maniyar discloses or suggests the amended limitation(s). Examiner notes also that Sarin ‘091 discloses or suggests the amended limitation(s) in ¶0077 disclosing providing the available balance and transaction data to a secondary device, and ¶0097-0100 disclosing the steps of processing the transaction from a secondary device when the primary device battery level drops below a predetermined threshold, all of which is happening in real-time (see the method occurring in response to determining the battery level being low). Further Sarin ‘793, which is also used in this action for dependent claims 33, 35, and 38 also disclose transmitting the billing data in real-time (¶0026). Examiner maintains the 103 rejection.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19, 20, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “if the amount of power of the user device is not greater than a threshold, transmit the service request and the amount of the user device to a computing device”. It is unclear what the Applicant means by the “amount of the user device”. For purposes of examination, Examiner interprets that the claim should read “the amount of power of the user device” similar to that of independent claims 13 and 21. 
Dependent claims 19, 20, and 34 are also rejected under 25 U.S.C. 112(b) due to their dependency from rejected claim 17. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 35 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 35 is dependent from canceled claim 18.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 13, 14, 16, 17, 19-22, 24, 31, 32, 34, 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maniyar (2019/0121416) in view of Sarin ‘091 (2017/0178091) further in view of Haparnas (2017/0132696).

Claim 13: Maniyar discloses:
at least one storage device including a set of instructions for processing a service request; (Maniyar ¶0014 disclosing instructions stored in one or more computer readable media such as memories or data storage devices; ¶0040 further disclosing a service request (request for a ride) being conducted between the electronic device and server device)
at least one processor in communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is directed to: (Maniyar ¶0014 disclosing one or more processors executing the instructions and the memories and data storage devices accessible over a network)
transmit, via the network, the service request to at least one provider terminal; (Maniyar ¶0040 disclosing a transaction is conducted between the electronic device and the server device (provider terminal) such as a request for a rideshare transaction (service request); ¶0041 disclosing the information (i.e. ridesharing request) may be transferred between the electronic device to the server device; ¶0049 disclosing the relevant transactional data (service request) may be communicated to the service device)
receive, via the network, an order response from a provider terminal of the at least one provider terminal; (Maniyar ¶0050 disclosing upon receiving the power level status associated with the transaction of the electronic device, the server may save designated information, which includes information needed to conduct the transaction (order response) and allow the user to continue the transaction at a later time, or from an additional device)
generate order acceptance information based on the order response of the provider terminal; (Maniyar ¶0051 disclosing a message or code may be transmitted to the electronic device (order acceptance) associated with the customer so that the customer may access the data and continue the transaction; see also ¶0061 disclosing for the electronic device to continue the transaction may be communicated such as a URL, a code, or other such information that allows a user to continue the transaction)
transmit, via the network, the order acceptance information to the first user device and a second user device associated with the first user device; (Maniyar ¶0061 disclosing for the electronic device to continue the transaction may be communicated such as a URL, a code, or other such information that allows a user to continue the transaction; the information may be communicated to the electronic device and/or may be communicated to another device associated with the user)
and transmit, via the network, a real-time bill of the service request to the second user device so that the second user device displays the real-time bill and pays the real-time bill when a service order associated with the service request is completed. (Maniyar discloses that the relevant transaction data may be communicated to an additional (second) device; Maniyar ¶0061 disclosing information for the electronic device to continue the transaction may communicated to another device associated with the user, and other device may be automatically pre-loaded within the information and relevant sections; such information may be the first screen that is presented to the user; ¶0049 disclosing billing information and information processing (e.g. information for processing the transaction), e.g., process immediately; may be generated and communicated to the server; ¶0050 disclosing designated data which may include information relevant or needed to conducting the transaction may be saved by server device to allow the user to continue the transaction from an additional device; ¶0063 further discloses where the transaction data (billing data) is saved and used to continue a transaction (i.e. with an additional device as cited in ¶0050), the user may confirm information, provide any additional information, and  confirm that the transaction should be processed; the transaction may then be completed, at this point the request for a service has already been issued/completed and the transaction processing occurs after the request (¶0040))  

Maniyar in view of Sarin ‘091 discloses: 
A computing device for an online to offline service, comprising:
Maniyar discloses a computing device for an online service, but does not explicitly disclose a computing device for an online to offline service. Sarin ‘091 discloses this concept: (Sarin ‘091 ¶0038 and ¶0002 disclosing  the user device allowing a user to conduct offline transactions when there’s no or poor connectivity). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maniyar to include a computing device for an online to offline service as taught by Sarin ‘091. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Maniyar in order to allow a consumer to conduct electronic actions offline in anticipation of problems that may be prevent the electronic device from being used to conduct online transactions (see ¶0006 of Sarin ‘091).

Maniyar in view of Sarin ‘091 further in view of Haparnas discloses:
receive, from a first user device, via a network, a service request and an amount of power of the first user device, the service request including a departure location and a destination, the amount of power of the first user device is not greater than a threshold; 
Maniyar discloses that the service request may be for a rideshare transaction (Maniyar ¶0040 disclosing a transaction is conducted between the electronic device and the server device such as a request for a rideshare transaction (service request)), and receiving, from a first user device, via a network, a service request and an amount of power of the first user device, the amount of power of the first user device is not greater than a threshold (Maniyar ¶0040 further disclosing the system determining that the power is below a certain threshold; the determination of the power level may be made at the start of the transaction; ¶0049 disclosing the power level status may be communicated to the server device such as a message indicating the power level of the electronic device is lower than the threshold). Maniyar does not explicitly disclose that the service request includes a departure location and a destination. Haparnas discloses this limitation: (Haparnas ¶0016 disclosing the app allowing a user to request a ride for the taxi service; the app may establish a pick-up location automatically or based on user input, and the user may specify a destination location; note also that the system of Haparnas may detect or sense a battery level of the passenger’s mobile device (¶0071)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Maniyar in view of Sarin ‘091 to include that the service request includes a departure location and a destination as taught by Haparnas since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 21 is directed to a method. Claim 21 recites limitations that are parallel in nature as those addressed above for claim 13, which are directed towards a device. Claim 21 is therefore rejected for the same reasons as set forth above for claim 13. Furthermore, claim 1 recites: 

Claim 14: The computing device of claim 13, wherein an account of the first user device and an account of the second user device is correlated. (Maniyar ¶0050 disclosing, the server may save designated information and allow the user to continue the transaction at a later time, or from an additional device; ¶0051 disclosing a message or code may be transmitted to the electronic device and/or another device associated with the customer so that the customer may access the data and continue the transaction at later time; ¶0061 disclosing for the electronic device to continue the transaction may be communicated such as a URL, a code, or other such information that allows a user to continue the transaction; the information may be communicated to the electronic device and/or may be communicated to another device associated with the user; ¶0017 discloses the transaction app corresponding to associated devices of electronic device 110/130 to conduct one or more transaction associated with the user; devices are correlated)


Claim 22 is directed to a method. Claim 22 recites limitations that are parallel in nature as those addressed above for claim 14, which is directed towards a device. Claim 22 is therefore rejected for the same reasons as set forth above for claim 14.

Claim 16: The computing device of claim 13, wherein the at least one processor is further directed to: 
transmit the real-time bill of the service request to the first user device after the service request is completed so that the first user device confirms the real-time bill; 
Maniyar discloses transmitting the real-time bill of the service request to the first user device after the service request is completed (Maniyar ¶0048 disclosing the transaction may be processed, if the electronic device is running out of battery it may save the transaction data so that the transaction can be completed conveniently at a later time; ¶0049 disclosing billing information and information processing (e.g. information for processing the transaction) may be generated and communicated to the server; ¶0050 disclosing designated data which may include information relevant or needed to conducting the transaction may be saved by server device to allow the user to continue the transaction at a later time; ¶0051 discloses a message or code may be transmitted to and/or the electronic device so that the customer to access the designated data (includes billing information) so that the transaction may be accordingly continued at a later time). Maniyar does not explicitly disclose that the first user device confirms the real-time bill, however Sarin ‘091 discloses this limitation: (Sarin ‘091 Fig. 7 and ¶0085 disclosing the primary device displaying the current amount due is $100 (bill), the user has the option to select continue payment by selecting “offline payments” (confirming the bill); ¶0086 and Fig.8 discloses that if the user clicks “offline payments” then the user may also select to sync with a wearable device in order to sync up with one of the tethered secondary electronic device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Maniyar to include transmit the real-time bill of the service request to the first user device after the service request is completed so that the first user device confirms the real-time bill as taught by Maniyar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

and after receiving the real-time bill confirmation from the first user device, transmit the real-time bill of the service request to the second user device so that the second user device pays the real-time bill.
Maniyar discloses transmitting the real-time bill of the service request to the first user device after the service request is completed (Maniyar ¶0048 disclosing the transaction may be processed, if the electronic device is running out of battery it may save the transaction data so that the transaction can be completed conveniently at a later time; ¶0049 disclosing billing information and information processing (e.g. information for processing the transaction) may be generated and communicated to the server; ¶0050 disclosing designated data which may include information relevant or needed to conducting the transaction may be saved by server device to allow the user to continue the transaction at a later time; ¶0051 discloses a message or code may be transmitted to and/or the electronic device so that the customer to access the designated data (includes billing information) so that the transaction may be accordingly continued at a later time). Maniyar does not explicitly disclose that after receiving the real-time bill confirmation from the first user device, transmitting the real-time bill of the service request to the second user device so that the second user device pays the real-time bill. Sarin ‘091 discloses this limitation: (Sarin ‘091 Fig. 7 and ¶0085 disclosing the primary device displaying the current amount due is $100 (bill), the user has the option to select “offline payments”; ¶0086 and Fig.8 discloses that if the user clicks “offline payments” then the user may also select to sync with a wearable device in order to sync up with one of the tethered secondary electronic device; this may be initiated the same with low battery situations (¶0087 and ¶0097); ¶0100 discloses processing the electronic transaction using the secondary electronic device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maniyar to include that after receiving the real-time bill confirmation from the first user device, transmitting the real-time bill of the service request to the second user device so that the second user device pays the real-time bill as taught by Sarin ‘091. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Maniyar in order to enable offline transactions to be conducted with a secondary device when there is a dying battery (see ¶0020 of Sarin ‘091).

Claim 24 is directed to a method. Claim 24 recites limitations that are parallel in nature as those addressed above for claim 16, which is directed towards a device. Claim 24 is therefore rejected for the same reasons as set forth above for claim 16.

Claim 17: Maniyar discloses:
at least one storage device including a set of instructions for transmitting a service request; (Maniyar ¶0014 disclosing instructions stored in one or more computer readable media such as memories or data storage devices; ¶0040 further disclosing a service request (request for a side) being conducted between the electronic device and server device)
at least one processor in communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is directed to: (Maniyar ¶0014 disclosing one or more processors executing the instructions and the memories and data storage devices accessible over a network)
obtain an amount of power of the user device; (Maniyar ¶0040 further disclosing the system determining that the power is below a certain threshold; the determination of the power level may be made at the start of the transaction)
if the amount of power of the user device is not greater than a threshold, transmit the service request and the amount of the user device to a computing device; (Maniyar ¶0040 further disclosing the system determining that the power is below a certain threshold; the determination of the power level may be made at the start of the transaction; ¶0049 disclosing the power level status may be communicated to the server device such as a message indicating the power level of the electronic device is lower than the threshold; ¶0043 and ¶0049 disclosing determining the battery level is below a threshold, and ¶0049-¶0051 disclosing the battery power being below a threshold and the power level being communicated to the server device and additional the transaction data (item, payment method, billing info, delivery instructions, and info for processing the info immediately and/or automatically being automatically generated; ¶0050 disclosing the transaction data being saved and transmitted to an additional device  (¶0051))
receive order acceptance information from the computing device; (Maniyar ¶0050 disclosing upon receiving the power level status associated with the transaction of the electronic device, the server may save designated information and allow the user to continue the transaction from an additional device; ¶0051 disclosing a message or code may be transmitted to the electronic device (order acceptance) associated with the customer so that the customer may access the data and continue; see also ¶0061 disclosing information for the electronic device maybe communicated (i.e. URL, code, etc.) top an additional device, and ¶0063 also discloses the transaction info being confirmed and processed)
and transmit, via the network, a real-time bill of the service request to the second user device so that the second user device displays the real-time bill and pays the real-time bill when a service order associated with the service request is completed. (Maniyar discloses that the relevant transaction data may be communicated to an additional (second) device; Maniyar ¶0061 disclosing information for the electronic device to continue the transaction may communicated to another device associated with the user, and other device may be automatically pre-loaded within the information and relevant sections; such information may be the first screen that is presented to the user; ¶0049 disclosing billing information and information processing (e.g. information for processing the transaction), e.g., process immediately; may be generated and communicated to the server; ¶0050 disclosing designated data which may include information relevant or needed to conducting the transaction may be saved by server device to allow the user to continue the transaction from an additional device; ¶0063 further discloses where the transaction data (billing data) is saved and used to continue a transaction (i.e. with an additional device as cited in ¶0050), the user may confirm information, provide any additional information, and  confirm that the transaction should be processed; the transaction may then be completed, at this point the request for a service has already been issued/completed and the transaction processing occurs after the request (¶0040))

Maniyar in view of Sarin ‘091 discloses: 
A user device for an online to offline service, comprising:
Maniyar discloses a computing device for an online service, but does not explicitly disclose a user device for an online to offline service. Sarin ‘091 discloses this concept: (Sarin ‘091 ¶0038 and ¶0002 disclosing  the user device allowing a user to conduct offline transactions when there’s no or poor connectivity). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maniyar to include a user device for an online to offline service as taught by Sarin ‘091. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Maniyar in order to allow a consumer to conduct electronic actions offline in anticipation of problems that may be prevent the electronic device from being used to conduct online transactions (see ¶0006 of Sarin ‘091).

obtain a second user device designated by the user device; 
Maniyar discloses a second/additional user device, but does not explicitly disclose obtaining a second user device designated by the user device. Sarin ‘091 discloses this limitation: (Sarin ‘091 ¶0041 discloses that the secondary device(s) may be tethered to the electronic device in order to allow funds to be loaded electronically to the secondary devices; ¶0043 further discloses the secondary devices have a sync button that allows the secondary device to be synced with the primary device, this necessarily constitutes the designation of the secondary device; ¶0086 and Fig. 8 discloses that if the user clicks “offline payments” then the user may also select to sync with a wearable device in order to sync up with one of the tethered secondary electronic device; this may be initiated the same with low battery situations (¶0087 and ¶0097)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maniyar to include obtaining a second user device designated by the user device as taught by Sarin ‘091. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Maniyar in order to enable offline transactions to be conducted with a secondary device when there is a dying battery (see ¶0020 of Sarin ‘091).

connect the second user device to the computing device so that the computing device correlates the user device and the second user device; 
Maniyar discloses a second/another user device that is correlated with the primary/first device (¶0051 disclosing a message or code may be transmitted to the electronic device and/or another device associated with the customer so that the customer may access the data and continue the transaction at later time; ¶0061 disclosing for the electronic device to continue the transaction may be communicated such as a URL, a code, or other such information that allows a user to continue the transaction; the information may be communicated to the electronic device and/or may be communicated to another device associated with the user; ¶0017 discloses the transaction app corresponding to associated devices of electronic device 110/130 to conduct one or more transaction associated with the user). Maniyar does not explicitly disclose connecting the second user device to the computing device. Sarin ‘091 discloses this limitation: (Sarin ‘091 ¶0040 and ¶0099 disclosing that the secondary electronic device being communicatively coupled to the primary electronic device (connected); ¶0086 further discloses the syncing of the tethered secondary devices with the wearable device; ¶0100 discloses processing the electronic transaction using the secondary electronic device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maniyar to include connecting the second user device to the computing device so that the computing device correlates the user device and the second user device as taught by Sarin ‘091. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Maniyar in order to enable offline transactions to be conducted with a secondary device when there is a dying battery (see ¶0020 of Sarin ‘091).

Maniyar in view of Sarin ‘091 further in view of Haparnas discloses:
determine a service request based on a departure location and a destination; 
Maniyar discloses that the service request may be for a rideshare transaction (Maniyar ¶0040 disclosing a transaction is conducted between the electronic device and the server device such as a request for a rideshare transaction (service request)), but does not explicitly disclose determining a service request based on a departure location and a destination. Haparnas discloses this limitation: (Haparnas ¶0016 disclosing the app allowing a user to request a ride for the taxi service; the app may establish a pick-up location automatically or based on user input, and the user may specify a destination location; note also that the system of Haparnas may detect or sense a battery level of the passenger’s mobile device (¶0071)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Maniyar in view of Sarin ‘091 to determine a service request based on a departure location and a destination as taught by Haparnas since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19: The user device of claim 17, wherein the computing device correlates an account of the user device and an account of the second user device. (Maniyar ¶0050 disclosing, the server may save designated information and allow the user to continue the transaction at a later time, or from an additional device; ¶0051 disclosing a message or code may be transmitted to the electronic device and/or another device associated with the customer so that the customer may access the data and continue the transaction at later time; ¶0061 disclosing for the electronic device to continue the transaction may be communicated such as a URL, a code, or other such information that allows a user to continue the transaction; the information may be communicated to the electronic device and/or may be communicated to another device associated with the user; ¶0017 discloses the transaction app corresponding to associated devices of electronic device 110/130 to conduct one or more transaction associated with the user)

Claim 20: The user device of claim 17, wherein the at least one processor is further directed to: 
receive the real-time bill of the service request from the computing device; (Maniyar ¶0040 and ¶0041 disclosing a transaction such as a ridesharing request; ¶0048 disclosing the transaction may be processed, if the electronic device is running out of battery it may save the transaction data so that the transaction can be completed conveniently at a later time; ¶0049 disclosing billing information and information processing (e.g. information for processing the transaction) may be generated and communicated to the server; ¶0050 disclosing designated data which may include information relevant or needed to conducting the transaction may be saved by server device to allow the user to continue the transaction at a later time)

Regarding the following limitation:
and transmit the real-time bill confirmation to the computing device so that the computing device transmits the real-time bill of the service request to the second user device, the second user device being configured to pay the real-time bill. 
Maniyar discloses receiving the real-time bill of the service request from the computing device, but does not explicitly disclose transmitting the real-time bill confirmation to the computing device so that the computing device transmits the bill of the service request to the second user device, the second user device being configured to pay the real-time bill. Sarin ‘091 discloses this limitation: (Sarin ‘091 Fig. 5A and ¶0077 discloses making a request to the secondary electronic device to provide offline transactions information and balance data; the secondary electronic device provides available balance and past transactions data; Fig. 7 and ¶0085 disclosing the primary device displaying the current amount due is $100 (bill), the user has the option to select “offline payments”; ¶0086 and Fig.8 discloses that if the user clicks “offline payments” then the user may also select to sync with a wearable device in order to sync up with one of the tethered secondary electronic device; this may be initiated the same with low battery situations (¶0087 and ¶0097); ¶0100 discloses processing the electronic transaction using the secondary electronic device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maniyar to include transmitting the real-time bill confirmation to the computing device so that the computing device transmits the real-time bill of the service request to the second user device, the second user device being configured to pay the real-time bill as taught by Sarin ‘091. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Maniyar in order to enable offline transactions to be conducted with a secondary device when there is a dying battery (see ¶0020 of Sarin ‘091).


Claim 31: The computing device of claim 13, wherein to determine the provider terminal of the at least one provider terminal, the at least one processor is directed to: 
Maniyar discloses that the service request may be for a ridesharing request, but does not explicitly disclose selecting a certain provider terminal from the at least one provider terminal randomly, or based on a matching degree between the service request and each of the at least one provider terminal; and designating the selected certain provider terminal as the provider terminal. Haparnas discloses these limitations:
select a certain provider terminal from the at least one provider terminal randomly, or based on a matching degree between the service request and each of the at least one provider terminal; (Haparnas ¶0016 disclosing the user may specify criteria for the driver (provider), e.g. performance rating, such that drivers having performance ratings below the minimum performance rating will not be considered during selection of the driver; ¶0017 disclosing the system selecting a driver based on suitable factors such as information contained in the request from the passenger)
designate the selected certain provider terminal as the provider terminal. (Haparnas ¶0018 disclosing notifying the user of the selected driver; ¶0020 disclosing when a driver is selected, the system may send a notification to the taxi driver application)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Maniyar in view of Sarin ‘091 to include selecting a certain provider terminal from the at least one provider terminal randomly, or based on a matching degree between the service request and each of the at least one provider terminal; and designating the selected certain provider terminal as the provider terminal as taught by Haparnas since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 36 is directed to a method. Claim 36 recites limitations that are parallel in nature as those addressed above for claim 31, which is directed towards a device. Claim 36 is therefore rejected for the same reasons as set forth above for claim 31.

Claim 32: The computing device of claim 14, 
Maniyar discloses a second user device to process the transaction, but does not explicitly disclose that the second user device is designated by a user of the first user device in advance. Sarin ‘091 disclose this limitation:
wherein the second user device is designated by a user of the first user device in advance. (Sarin ‘091 ¶0041 discloses that the secondary device(s) may be tethered to the electronic device in order to allow funds to be loaded electronically to the secondary devices; ¶0043 further discloses the secondary devices have on/off buttons that can be pressed by the user to turn on or off the devices, and a sync button that allows the secondary device to be synced with the primary device, this necessarily constitutes the designation of the secondary device in advance)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maniyar to include that the second user device is designated by a user of the first user device in advance as taught by Sarin ‘091. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Maniyar in order to enable offline transactions to be conducted with a secondary device when there is a dying battery (see ¶0020 of Sarin ‘091).

Claim 37 is directed to a method. Claim 37 recites limitations that are parallel in nature as those addressed above for claim 32, which is directed towards a device. Claim 37 is therefore rejected for the same reasons as set forth above for claim 32.

Claim 34: The user device of claim 17, wherein the order acceptance information is generated based on an order response from a provider terminal. (Maniyar ¶0050 disclosing upon receiving the power level status associated with the transaction of the electronic device, the server may save designated information, which includes information needed to conduct the transaction (order response) and allow the user to continue the transaction at a later time, or from an additional device; ¶0051 disclosing a message or code may be transmitted to the electronic device (order acceptance) associated with the customer so that the customer may access the data and continue the transaction at later time; see also ¶0061 disclosing for the electronic device to continue the transaction may be communicated such as a URL, a code, or other such information that allows a user to continue the transaction)


Claims 33, 35, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maniyar (2019/0121416) in view of Sarin ‘091 (2017/0178091) further in view of Haparnas (2017/0132696) further in view of Sarin ‘793 (2019/0199793).

Claim 33: The computing device of claim 13, wherein the at least one processor is further directed to: reduce a number of an interaction between the first user device and the at least one processor; (Maniyar ¶0046 disclosing the operation of the electronic device may be altered in repose to the required power draw savings by…pausing and/or shutting off such applications in a manner to meet the power draw savings; ¶0047 further discloses that non-essential application may be provided or determined according to apriority rating; the lower priority rating apps may be paused or shut-off which may also correspond to apps that are incompatible to the transaction)

Maniyar discloses reducing a number of an interaction between the first user device and the processing device, but does not explicitly disclose making the second user device to communicate with the provider terminal in real-time. Sarin ‘793 discloses this limitation:
and 5Response to Non-Final Office Action Attorney Docket No.: 20615-0734US00 Application No.: 17/019,400 Page 6 of 23make the second user device to communicate with the provider terminal in real- time. (Sarin ‘793 ¶0033 disclosing the transaction processing application receiving additional transaction data elements including a recipient identifier associated with the second communication device and a transaction amount; the transaction data may be provided to the server provider server such as in a real-time data stream)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Maniyar in view of Sarin ‘091 further in view of Haparnas to include making the second user device to communicate with the provider terminal in real-time as taught by Sarin ‘793 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 38 is directed to a method. Claim 38 recites limitations that are parallel in nature as those addressed above for claim 33, which is directed towards a device. Claim 38 is therefore rejected for the same reasons as set forth above for claim 33.

Claim 35: The user device of claim 18, wherein the at least one processor is further directed to: 
reduce a number of an interaction between the first user device and the at least one processor; (Maniyar ¶0046 disclosing the operation of the electronic device may be altered in repose to the required power draw savings by…pausing and/or shutting off such applications in a manner to meet the power draw savings; ¶0047 further discloses that non-essential application may be provided or determined according to apriority rating; the lower priority rating apps may be paused or shut-off which may also correspond to apps that are incompatible to the transaction)

Maniyar discloses reducing a number of an interaction between the first user device and the processing device, but does not explicitly disclose making the second user device to communicate with the provider terminal in real-time. Sarin ‘793 discloses this limitation:
and make the second user device to communicate with the provider terminal in real- time. (Sarin ‘793 ¶0033 disclosing the transaction processing application receiving additional transaction data elements including a recipient identifier associated with the second communication device and a transaction amount; the transaction data may be provided to the server provider server such as in a real-time data stream)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Maniyar in view of Sarin ‘091 further in view of Haparnas to include making the second user device to communicate with the provider terminal in real-time as taught by Sarin ‘793 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628